Citation Nr: 1002648	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to 
September 1979.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of the hearing 
has been associated with the record.  

In March 2008 the Board reopened the Veteran's claim of 
entitlement to service connection for a cervical spine 
disability and remanded the issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record indicates that the Veteran has reported 
that he is in receipt of Social Security Administration (SSA) 
disability benefits.  Specifically, an April 2000 VA 
treatment record notes the Veteran's report that he was 
disabled for back pain and was on social security.  Given the 
likelihood that treatment records relating to a back 
disability could also encompass treatment for disability of 
the neck and/or cervical spine, the Board finds that a remand 
for such records is warranted.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC 
must contact SSA and obtain the Veteran's complete SSA 
records, including any administrative decision(s) on his 
application for SSA disability benefits and all underlying 
medical records.


In light of the above discussion, the case is REMANDED for 
the following action:

1.  Contact the Social Security 
Administration (SSA) and request a copy 
of the Veteran's complete SSA disability 
benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying 
medical records.  A copy of any 
response(s) from SSA, to include a 
negative reply, should be included in the 
claims file.  All records provided by SSA 
also should be included in the claims 
file.

2.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


